                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
WK:ADW                                             271 Cadman Plaza East
F. #2020R00142                                     Brooklyn, New York 11201



                                                   April 6, 2020

By ECF

The Honorable Cheryl L. Pollak
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Keith Levy
                     Criminal Docket No. 20-87 (RPK)

Dear Judge Pollak:

               The government respectfully submits this letter in response to the defendant’s
letter motion, dated April 4, 2020, in which he requests modification to the terms of his
release. ECF Dkt. No. 16 (“Def. Mot.”). For the reasons set forth below, the motion should
be denied.

I.     Background

              A.     The Instant Offense
                 In July 2006, the defendant was convicted in a New York state court following
a jury trial for attempted murder and several other violent felonies. This conviction arose out
of an incident in which the defendant pulled out a gun and shot at an intended victim several
times, but missed and wounded multiple innocent bystanders. The defendant was sentenced
to 14 years of incarceration and 5 years of post-release parole supervision.

               Since approximately May 2019, the defendant has been under the supervision
of parole officers from the New York State Department of Corrections and Community
Supervision (“DOCCS”). Due to the defendant’s associations with suspected gang members
and criminal activity in the New York City Police Department’s 73rd Precinct (which covers
certain parts of the Brownsville and Ocean Hill neighborhoods of Brooklyn, New York), the
defendant was prohibited from entering that precinct as a term of his parole.
               In violation of this condition, the defendant entered the 73rd Precinct on more
than one occasion without prior authorization by the DOCCS. On January 24, 2020, a senior
parole officer (“SPO”) met with the defendant and required him to wear a GPS location
monitoring device on his ankle as a new condition of supervision.

               Less than 12 hours later, on January 25, 2020, the defendant cut the GPS
monitoring device off of his ankle and threw it down an incinerator in a residential building
in Brooklyn. On January 27, 2020, the defendant failed to report to his parole officer as
directed. That evening, after a parole officer unsuccessfully attempted to locate the
defendant in Brooklyn, the officer called the defendant, who by this point was in Atlanta,
Georgia. At the time of the call, several other parole officers, including the SPO who had
required the defendant to wear the GPS monitoring device, were able to listen in on the
conversation. During the call, the defendant refused the officer’s request that he voluntarily
report to the DOCCS office. The defendant also said, in sum and substance, that he wanted
to get “his hammer” (a slang term for a gun) and shoot the SPO in the face.

               During the defendant’s initial appearance on February 12, 2020, United States
Magistrate Judge Lois Bloom entered an order of detention and remanded the defendant to
the Metropolitan Detention Center (“MDC”) in Brooklyn. See ECF Dkt. No. 4. The
defendant was indicted by a grand jury sitting in the Eastern District of New York on
February 21, 2020 and charged with a single count of transmitting an interstate threat to kill
or injure the SPO, in violation of 18 U.S.C. § 875(c). See ECF Dkt. No. 7.

              B.      The Defendant’s Criminal History

                 On December 9, 2005, the defendant was arraigned on an indictment in a New
York state court for attempted murder, first degree attempted assault, second degree criminal
possession of a weapon and first degree reckless endangerment. On July 26, 2006, following
a jury trial, the defendant was convicted on all counts. As referenced above, he was
sentenced to 14 years of incarceration and 5 years of post-release parole supervision on the
attempted murder conviction, as well as several lesser concurrent sentences on the other
counts.

               On December 17, 2012, the defendant was arrested for having a shank while in
prison. On April 11, 2014, the defendant was arraigned on an indictment for third degree
criminal possession of a weapon and first degree knowingly making or possessing dangerous
contraband in prison. The defendant pleaded guilty to first degree attempted knowingly
making or possessing dangerous contraband in prison and was sentenced to 18 months to 3
years of incarceration.

              C.      Conditions of the Defendant’s Release on Bond

              On March 17, 2020, the defendant filed a bail application requesting release
from the MDC into the custody of New York State at Rikers Island based on an outstanding
parole hold. In his application, the defendant consented “to the lodging of a federal detainer
immediately upon his transfer into state custody” to “ensure that [he] was transferred into . . .


                                                2
federal custody in the unlikely event that he was released from state custody while his federal
case was still pending.” ECF Dkt. No. 11 at 2. The application also argued that given the
nature of the proposed form of bail, “there is no danger that Mr. Levy poses a risk of flight.”
Id. Judge Bloom held a detention hearing, and the government consented to the application
based on the conditions proposed by the defendant. Judge Bloom granted the application,
expressly conditioning such release “into state custody only.” ECF Dkt. No. 14. On March
18, 2020, a federal detainer was lodged against the defendant.

II.    Legal Standard

                The Court must order the defendant detained if no condition will reasonably
ensure the appearance of the defendant and the safety of the community. See 18 U.S.C.
§ 3142(e). The Court must consider the following factors: (1) the nature and circumstances
of the offense charged, including whether the offense is a crime of violence or involves
narcotics; (2) the weight of the evidence against the person; (3) the history and characteristics
of the person, including—the person’s character, physical and mental condition, family ties,
employment, financial resources, length of residence in the community, community ties, past
conduct, history relating to drug or alcohol abuse, criminal history, and record concerning
appearance at court proceedings; and whether, at the time of the current offense or arrest, the
person was on probation, on parole, or on other release pending trial, sentencing, appeal, or
completion of sentence for an offense under Federal, State, or local law; and (4) the nature
and seriousness of the danger to any person or the community that would be posed by the
person’s release. See id. § 3142(g).

               In the pre-trial context, the government bears the burden of showing that the
defendant should be detained, either by showing by a preponderance of the evidence that the
defendant is a flight risk, or by clear and convincing evidence that the defendant is a danger
to the community. United States v. Mercedes, 254 F.3d 433, 436 (2d Cir. 2001).

III.   Argument

              A.      The Nature and Circumstances of the Offense
               As set forth above, after cutting off a GPS monitoring device, refusing to
report to his parole officer as directed and fleeing from New York to Georgia, the defendant
threatened to shoot a senior parole officer in the face. The defendant’s brazen violations of
his parole conditions demonstrate that he is a flight risk. And especially in light of his past
violent felony convictions, the defendant’s issuance of a threat to execute someone – a senior
parole officer no less – by shooting her in the face shows that the defendant is a clear threat
to public safety.
              B.      The Weight of the Evidence
               The defendant threatened to shoot a senior parole officer in the face during a
phone call that was overheard by several other parole officers, all of whom have consistent



                                               3
recollections of the call.1 Moreover, the defendant’s past violent felony convictions for
shooting a gun into a crowd in front of a nightclub were known to the parole officer that
spoke with the defendant, as well as to the other parole officers who heard the call. Taken
together, the weight of the evidence gives the defendant a strong incentive to flee rather than
stand trial.
              C.      The History and Characteristics of the Defendant
                The defendant’s violent criminal history and his repeated willful violations of
the conditions of parole supervision show that he is a persistent danger to the community and
a flight risk. As described above, the defendant was previously convicted of attempted
murder and other violent felonies because he shot a gun into a crowd of people while trying
to kill one person in particular. While he was serving a 14-year term in New York state
prison, he was convicted of first degree attempted knowingly making or possessing
dangerous contraband in prison because he had a shank – i.e., a sharpened object that he
intended to use as a weapon against another person. The defendant is also believed to have
active gang associations. Accordingly, the defendant’s history shows by clear and
convincing evidence that he is a danger to the community and weighs heavily in favor of
detention.

                In addition, the defendant has flagrantly flouted the terms of his parole
supervision. As described above, just hours after being required to wear a GPS monitoring
device, he chose to cut it off of his ankle and throw it down an incinerator. He then refused
to report to a parole officer as directed and fled to Georgia. The defendant’s willingness to
not only violate his parole conditions, but also actively thwart attempts to monitor him,
demonstrate that he is a strong flight risk.

              D.      The Defendant’s Proposed Bail Package Is Inadequate
               Given the factors discussed above, there are no conditions of release that could
assure that the defendant would not flee or pose a continuing danger. Even if such
conditions were possible, the defendant’s proposed bail package would be wholly
inadequate. The defendant requests that he be released on his own recognizance, with no
conditions relating to home confinement, curfew or monitoring. The defendant does not
suggest that he can present a financially responsible suretor who could co-sign a bond of any
amount. Instead, the defendant simply asks that the Court release him on the hope that he
will both refrain from violence and appear as directed. Based on his criminal history and
very recent history of parole violations, any such hope would be misplaced. Accordingly,
the Court should deny the defendant’s motion.



       1
         There is no dispute that the defendant was in Georgia at the time of the call and that
the parole officer who spoke with him was in Brooklyn, thus satisfying the interstate nexus
requirement of 18 U.S.C. § 875(c).


                                               4
              E.      COVID-19 Does Not Justify the Defendant’s Release
                In his application, the defendant does not address his dangerousness or his risk
of flight. Instead, based on generalized concerns regarding COVID-19 at Rikers Island, he
requests that the federal detainer be lifted so that the defendant may be eligible for release.
However, as set forth above, pursuant to 18 U.S.C. § 3142(a)(1), when “no condition or
combination of conditions will reasonably assure the appearance of the person as required
and the safety of any other person and the community,” detention of the defendant is
mandatory. COVID-19 does not alter this analysis or otherwise provide grounds for release
of the defendant.

IV.    Conclusion

               For the reasons set forth above, the government respectfully submits that the
defendant is a danger to the community and a flight risk. There are no conditions of release
that could assure the safety of the public or the defendant’s future appearance. Even if such
conditions existed, the defendant’s proposed bail package does not adequately mitigate his
dangerousness or risk of flight. The defendant should remain detained.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:     /s/ Andrew Wang
                                                    Andrew Wang
                                                    Assistant U.S. Attorney
                                                    (718) 254-6311

cc: Clerk of Court (RPK) (by ECF)
    Michelle Gelernt, Esq. (by Email and ECF)




                                               5
